Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered March 21, 1995, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 15 years to life, unanimously affirmed.
Defendant’s challenge to the court’s interested witness charge is unpreserved and we decline to review it in the interest of justice. Were we to review it, we would find that it was fairly balanced and adequately stated the applicable rule (see, People v Wilson, 226 AD2d 241, lv denied 88 NY2d 997). Concur—Rosenberger, J. P., Wallach, Rubin, Tom and Colabella, JJ.